FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                              ACCORDANCE WITH RULE 221, Pa.R.D.E.




New


673 Benchmark Federal Credit Union




Name Change


647 Congressional Bank — Change to 647 Forbright Bank
161 Bryn Mawr Trust Company — Change to 630 WSFS ( Wilmington Savings Fund Society)



Platinum Leader Change


573 Woori American Bank - Remove



Correction




Removal




                                                                                  April 2022